              Case 3:20-cv-05671-JD Document 158 Filed 07/30/21 Page 1 of 11

   Paul J. Riehle (SBN 115199)                          Brian C. Rocca (SBN 221576)
 1 paul.riehle@faegredrinker.com                        brian.rocca@morganlewis.com
   FAEGRE DRINKER BIDDLE & REATH                        MORGAN, LEWIS & BOCKIUS LLP
 2
   LLP                                                  One Market, Spear Street Tower
 3 Four Embarcadero Center, 27th Floor                  San Francisco, CA 94105-1596
   San Francisco, CA 94111                              Telephone: (415) 442-1000
 4 Telephone: (415) 591-7500
                                                        Daniel M. Petrocelli, Bar No. 97802
 5 Christine A. Varney (pro hac vice)                   dpetrocelli@omm.com
   cvarney@cravath.com                                  O’MELVENY & MYERS LLP
 6 CRAVATH, SWAINE & MOORE LLP                          1999 Avenue of the Stars, 7th Fl.
   825 Eighth Avenue                                    Los Angeles, CA 90067-6035
 7 New York, New York 10019                             Telephone: (310) 553-6700
   Telephone: (212) 474-1000
 8                                                      Counsel for Defendants Google LLC et al.
 9 Counsel for Plaintiff Epic Games, Inc. in Epic
   Games, Inc. v. Google LLC et al.
10

11
                                 UNITED STATES DISTRICT COURT
12

13                            NORTHERN DISTRICT OF CALIFORNIA

14                                    SAN FRANCISCO DIVISION
15

16    IN RE GOOGLE PLAY STORE
      ANTITRUST LITIGATION                               Case No. 3:21-md-02981-JD
17

18    THIS DOCUMENT RELATES TO:                          JOINT STATEMENT RE: EPIC’S
                                                         REQUEST FOR ADDITIONAL
19    Epic Games Inc. v. Google LLC et al., Case         IN-HOUSE COUNSEL PURSUANT TO
      No. 3:20-cv-05671-JD                               THE PROTECTIVE ORDER
20
                                                         Judge: Hon. James Donato
21

22

23

24

25

26

27

28



      JOINT STATEMENT RE: EPIC’S REQUEST FOR ADDITIONAL IN-HOUSE COUNSEL PURSUANT TO THE PROTECTIVE ORDER
                                        Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 158 Filed 07/30/21 Page 2 of 11




 1                  Joint Statement: As directed by the Court, Epic Games, Inc. (“Epic”) and

 2   Defendants (collectively, “Google”, and together with Epic, the “Parties”) have met and conferred

 3   in good faith regarding the addition of one in-house counsel from Epic as “Designed House

 4   Counsel” (defined below) pursuant to the governing Protective Order (“PO”) (Epic Games, Inc. v.

 5   Google LLC, No. 3:20-cv-05671-JD (N.D. Cal. 2020), ECF Nos. 106-1, 143). The Parties have

 6   been unable to reach agreement and therefore, pursuant to this Court’s Order dated July 22, 2021

 7   (In re Google Play Store Antitrust Litigation (the “Action”), No. 3:21-md-02981-JD (N.D. Cal.

 8   2021) (“MDL”) ECF No. 67), by and through their undersigned counsel, submit this Joint

 9   Statement.

10                  Epic’s Position:

11                  The PO, negotiated in 2020, provides that two in-house counsel for each Party may

12   be “Designated House Counsel”. Designated House Counsel are the only individuals employed

13   by a Party who are permitted to see information designated as “Highly Confidential – Attorneys’

14   Eyes Only” (“HC-AEO”) by the other Party.

15                  Good cause exists to modify the PO to permit the Parties to designate one additional

16   Designated House Counsel. Since the entry of the PO, significant discovery has taken place, with

17   more to come, and it has become apparent that another Designated House Counsel is necessary for

18   Epic to effectively prosecute this complex litigation. To date, Google has produced close to

19   1.5 million documents, of which Google has designated more than 145,000 as HC-AEO. The

20   documents Google has designated as HC-AEO include many documents that are of strategic

21   importance to the case, as evidenced by Epic’s recent amendment to its Complaint, which

22   referenced 28 documents produced by Google, of which 20 were designated HC-AEO. Google’s

23   recitation of the proportion of documents designated HC-AEO is unavailing; it is the absolute

24   volume and the importance, rather than the proportion, of documents that determines the ability of

25   Designated House Counsel to review the HC-AEO information.

26                  The two Designated House Counsel at Epic have a range of responsibilities at the

27   company, and the scope of their responsibilities differ meaningfully from each other. “Designated

28
                                                       2
      JOINT STATEMENT RE: EPIC’S REQUEST FOR ADDITIONAL IN-HOUSE COUNSEL PURSUANT TO THE PROTECTIVE ORDER
                                        Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 158 Filed 07/30/21 Page 3 of 11




 1   House Counsel A” supervises a team of 20 people, and has a broad supervisory role over many

 2   legal matters at Epic, including copyright, trademark, right of publicity, game content, and other

 3   intellectual property issues, as well as related regulatory concerns. Designated House Counsel A

 4   also supervises and/or directly handles certain disputes, enforcement matters, and commercial

 5   litigation matters (including this Action). Designated House Counsel A has responsibility for

 6   overall strategy for this Action and provides detailed guidance on motions, edits papers, and meets

 7   multiple times per week with in-house and outside counsel working on the Action. “Designated

 8   House Counsel B” has responsibility for day-to-day oversight over this Action, not only

 9   contributing to the motions and editing papers, but also communicating daily with outside counsel,

10   in-house counsel, Epic employees, and others involved in the action. Designated House Counsel B

11   also has responsibility for various other intellectual property, enforcement, and commercial

12   litigation matters, and provides legal advice in connection with music licensing, escalated player

13   support issues, and intellectual property enforcement matters. Both spend a significant number of

14   hours on this matter and they are unable to commit more of their time to this Action. Because Epic

15   has a small legal department and an even smaller team dedicated to litigation, Epic’s Designated

16   House Counsel cannot shed any of their other responsibilities in favor of this Action. In fact, due

17   to the volume of work in this matter, Epic has hired additional dedicated litigation staff to assist

18   the existing in-house counsel.

19                  In light of the volume of HC-AEO documents and the correspondingly significant

20   number of filings and depositions that will implicate HC-AEO information, adding an additional

21   Designated House Counsel is necessary for Epic to adequately and comprehensively guide the

22   litigation strategy for this Action. Further, as the Parties work toward completing document

23   production and enter into depositions and expert discovery, the demands on Epic’s internal counsel

24   who are able to see HC-AEO documents will increase. For example, with respect to depositions,

25   the terms of the PO provide that the Parties have up to 21 days after a transcript is made available

26   to designate either specific portions or the entirety of the transcript as HC-AEO. As a practical

27   matter, this means that only Designated House Counsel can participate in opposing party and non-

28
                                                       3
      JOINT STATEMENT RE: EPIC’S REQUEST FOR ADDITIONAL IN-HOUSE COUNSEL PURSUANT TO THE PROTECTIVE ORDER
                                        Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 158 Filed 07/30/21 Page 4 of 11




 1   party depositions, and with respect to Epic in particular, only one of Epic’s two Designated House

 2   Counsel will likely be able to commit the time to being in those depositions given the

 3   responsibilities of the other Designated House Counsel; Epic needs an additional Designated

 4   House Counsel to be able to participate in the numerous depositions likely to take place in this

 5   Action. Epic itself is entitled to take an active role in its own litigation, and having in-house

 6   counsel who is able to see the full picture of relevant discovery is a critical way it can do so. The

 7   ability of Google’s Designated House Counsel to manage Epic’s HC-AEO materials is irrelevant

 8   to Epic’s request—this comparison suggests parity between, for example, the size of each Party’s

 9   respective in-house legal departments and the scope of responsibilities of each Party’s Designated

10   House Counsel, when there is no indication that such parity exists.

11                  Google has not provided any factual basis to show any risks of inadvertent

12   disclosure associated with Epic’s proposed in-house counsel. For example, the PO imposes strict

13   requirements sufficient to mitigate any concerns about maintaining the confidentiality of HC-AEO

14   material and avoiding inadvertent disclosure.         Section 7.3(b) requires the Party seeking to

15   designate in-house counsel as Designated House Counsel to show, among other things, the in-

16   house counsel’s current and reasonably foreseeable future primary job duties in sufficient detail

17   for the Designating Party to determine if counsel is involved in or may become involved in any

18   competitive decision-making. Epic has disclosed to Google the identity of the proposed additional

19   Designated House Counsel and confirmed that this individual’s role and responsibilities are nearly

20   identical to the role and responsibilities of Designated House Counsel B.

21                  Further protections for the confidentiality of HC-AEO information are as follows:

22                     Section 7.1 dictates that material designated HC-AEO (included in the

23                      definition of “Protected Material”) may be used only in connection with this

24                      litigation and that “such Protected Material shall not be used for any other

25                      business purpose, in connection with any other legal proceeding, or for any

26                      other purpose whatsoever.”

27

28
                                                       4
      JOINT STATEMENT RE: EPIC’S REQUEST FOR ADDITIONAL IN-HOUSE COUNSEL PURSUANT TO THE PROTECTIVE ORDER
                                        Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 158 Filed 07/30/21 Page 5 of 11




 1                     Protected Material to be viewed by Designated House Counsel must either be

 2                      transferred via Secured File Transfer Protocol and deleted within 14 days of

 3                      receipt, or viewed only by means of screen sharing or other methods which do

 4                      not allow the viewer to retain copies.

 5                     Designated House Counsel review the PO and sign the requisite

 6                      “Acknowledgement and Agreement to Be Bound”, confirming that counsel will

 7                      abide by the terms of the PO under penalty of sanctions or contempt of court.

 8                  These restrictions are sufficient to protect the confidentiality of the Parties’

 9   Protected Material, including information designated HC-AEO, and the addition of one Designated

10   House Counsel subject to the same restrictions does not present any material increased risk to

11   Google and materially improves Epic’s ability to manage this complex multi-district litigation.

12                  Google’s concern that this additional Designated House Counsel could leave Epic

13   or may not abide by those obligations is merely speculative. Counsel’s capacity and willingness

14   to abide by their professional and contractual obligations, including with respect to the

15   requirements of a PO, are assumed absent evidence to the contrary. Alza Corp. v. Impax Lab’ys,

16   Inc., No. C-03-4032-VRW, 2004 WL 7339748 (N.D. Cal. June 21, 2004) (“[T]he general rule is

17   that attorneys operating under a protective order will properly handle confidential information.”);

18   Nazomi Commc’ns, Inc. v. Arm Holdings PLC, No. C 02-02521-JF, 2002 WL 32831822 (N.D.

19   Cal. Oct. 11, 2002) (“[A] presumption [that non-competitive decisionmakers cannot abide by a

20   PO] stands in opposition to the leading cases in this area which presuppose fidelity to ethical duties

21   and bar access only when there is a significant danger of inadvertent disclosure.”).             This

22   presumption is equally strong for both outside and in-house counsel. See U.S. Steel Corp. v. United

23   States, 730 F.2d 1465 (Fed. Cir. 1984) (“[I]n-house counsel are officers of the court, are bound by

24   the same Code of Professional Responsibility, and are subject to the same sanctions.”). This

25   applies even where counsel may leave a particular employer, as courts “recognize[] that a

26   confidentiality agreement continues to bind an attorney even after the attorney leaves an

27   employer”. Aristocrat Techs. v. Int’l Game Tech., No. C 06-3717 MJJ, 2007 WL 9747649, at *5

28
                                                       5
      JOINT STATEMENT RE: EPIC’S REQUEST FOR ADDITIONAL IN-HOUSE COUNSEL PURSUANT TO THE PROTECTIVE ORDER
                                        Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 158 Filed 07/30/21 Page 6 of 11




 1   (N.D. Cal. Feb. 1, 2007) (granting HC-AEO access to in-house counsel and noting that “even if

 2   there is turnover . . . those attorneys must continue to honor their promise to respect the

 3   confidentiality” of the HC-AEO information).

 4                  Google’s citation to Alza is inapposite: the Alza Court’s discussion of whether a

 5   well-intentioned attorney could be expected to “lock-up” certain information concerned attorneys

 6   who participate in competitive decision-making. Alza, 2004 WL 7339748, at *3 (granting in-

 7   house counsel access to confidential information after finding that counsel was not involved in

 8   competitive decision-making and thus created a low risk for inadvertent disclosure). Epic has

 9   already disclosed to Google information sufficient to show, as required by Section 7.3(b) of the

10   PO, that Epic’s in-house counsel who would become Designated House Counsel does not

11   participate in competitive decision-making. Google has not identified any particularized concern

12   about inadvertent disclosure with respect to this in-house counsel.

13                  Further, there is no greater risk of Designated House Counsel reviewing HC-AEO

14   information and subsequently leaving their current positions than there is of “Outside Counsel of

15   Record”, as defined by the PO, doing the same. The PO does not place any numerical limits on

16   the number of Outside Counsel of Record who can view HC-AEO information. As with Outside

17   Counsel of Record, it is reasonable to expect, and should be assumed, that Designated House

18   Counsel will abide by the PO’s requirements.

19                  When deciding whether to modify a protective order, courts “examine factually all

20   the risks and safeguards surrounding inadvertent disclosure by any counsel, whether in-house or

21   retained”. Amgen Inc. v. Sandoz Inc., No. 16-CV-02581-RS(MEJ), 2017 WL 22502, at *2 (N.D.

22   Cal. Jan. 3, 2017). Here, given the scope of this Action, the number of documents designated HC-

23   AEO, the capacities of the existing Designated House Counsel, the role and responsibilities of the

24   Epic in-house counsel who would become Designated House Counsel, and the protections

25   provided by the PO that protect the confidentiality of Google’s information, the robust safeguards

26   are more than sufficient to protect against the low risk of inadvertent disclosure. Epic respectfully

27   requests that the Court permit Epic to add one Designated House Counsel.

28
                                                       6
      JOINT STATEMENT RE: EPIC’S REQUEST FOR ADDITIONAL IN-HOUSE COUNSEL PURSUANT TO THE PROTECTIVE ORDER
                                        Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 158 Filed 07/30/21 Page 7 of 11




 1                  Google’s Position:

 2                  The PO was negotiated and agreed to by the various parties subject to this MDL

 3   proceeding in December 2020 and entered in the MDL by this Court on May 12, 2021. See No.

 4   3:20-cv-05671-JD, ECF No. 106; No. 3:21-md-02981-JD, ECF No. 34. Section 2.4 of the PO,

 5   which limits access to HC-AEO information in this matter to outside counsel plus two Designated

 6   House Counsel, was a compromise specifically negotiated by the parties. Epic now seeks to

 7   change the parties’ bargain, and modify an Order of the Court, by requesting an increase in the

 8   number of Designated House Counsel permitted to see documents designated HC-AEO under the

 9   PO. The request is unwarranted in these circumstances, where Epic already has a large team of

10   outside counsel, and two Designated House Counsel, available to deal with the small percentage

11   of documents labeled HC-AEO. Epic has failed to demonstrate the requisite good cause and

12   prejudice to its case necessary to modify a protective order. The request should be denied.

13                  “To modify a protective order a party must establish good cause by demonstrating

14   how the protective order will prejudice the party’s case.” Intel Corp. v. Via Techs., Inc., 198 F.R.D.

15   525, 528 (N.D. Cal. 2000) (citing Brown Bag Software v. Symantec Corp., 960 F.2d 1465, 1470

16   (9th Cir. 1992)). “The party seeking access must demonstrate that its ability to litigate will be

17   prejudiced, not merely its ability to manage outside litigation counsel.” Id. at 529. In both Brown

18   Bag and Intel, the parties sought to modify a protective order to allow one in-house counsel access

19   to confidential information to manage the case; Epic, here, cannot credibly claim prejudice given

20   the PO already allows two Designated House Counsel to access HC-AEO information. Unlike in

21   the cases cited by Epic – Alza Corp., Nazomi, Aristocrat, and Amgen – where Parties were seeking

22   initial entry of a protective order, a PO in this case has already been entered.

23                  Epic purportedly needs a third Designated House Counsel, pointing to the “more

24   than 145,000” documents (only 9.7% of its production) that Google designated as HC-AEO. But

25   Epic fails to demonstrate how limiting Designated House Counsel to two in-house counsel

26   prejudices Epic. For comparison, Google has been able to effectively manage the handling of

27   Highly Confidential materials during the discovery process, despite Epic designating more than

28
                                                       7
      JOINT STATEMENT RE: EPIC’S REQUEST FOR ADDITIONAL IN-HOUSE COUNSEL PURSUANT TO THE PROTECTIVE ORDER
                                        Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD
                 Case 3:20-cv-05671-JD Document 158 Filed 07/30/21 Page 8 of 11




 1   400,000 documents (approximately 19.7% of its production) as HC-AEO. And, Google has been

 2   able to effectively manage the litigation of four coordinated cases under the terms of the current

 3   PO. Epic never explains why it did not anticipate any issues with respect to the number of HC-

 4   AEO documents when the parties were negotiating the PO, nor does Epic explain why Epic’s

 5   outside cannot review and direct Designated House Counsel to the documents it believes are most

 6   key to this case. Epic’s “small legal department” makes a PO limiting the number of Designated

 7   House Counsel more, not less, important as it is reasonable to assume that some number of Epic’s

 8   legal department may be involved in competitive decision making in the future, despite Epic’s

 9   assurances that it does not currently foresee any Designated House Counsel being involved in such

10   matters.

11                     Google negotiated the limitation of the number of Designated House Counsel for a

12   reason. By definition, information designated as Highly Confidential are “extremely sensitive”

13   and the “disclosure of which to another Party or Non-Party would create a substantial risk of

14   serious harm that could not be avoided by less restrictive means.” Epic itself has alleged that it is

15   “a potential competitor in app distribution and payment processing” (Amend. Compl., ¶ 30; see

16   also ¶¶ 144, 168) and also that it “develops and distributes” popular apps, boasting that “400

17   million users have signed up for Epic’s apps and services, and each day 30 to 40 million individuals

18   log into an Epic app” (Amend. Compl., ¶ 35). Thus, Epic claims it is both a competitor of Google

19   and a competitor of the other app developers that distribute their apps through the Play Store.

20   Google’s production thus contains not only its own competitively sensitive information relating to

21   core business plans and commercial negotiations, but also the competitively sensitive information

22   of other app developers that compete with Epic. Google’s documents contain competitively

23   sensitive information relating to partnerships between Google and certain app developers - the

24   disclosure of which would harm not only Google but non-parties to this litigation.1

25   1
      A Supplemental Protective Order relating to Non-Party Materials that allows for a Non-Party
26   Highly Confidential designation was entered in May 2021, and Google is undergoing efforts to
     align productions prior to May 2021 with these designations. Any modifications to the PO in the
27   meantime will require Google to notice non-parties.
28
                                                          8
         JOINT STATEMENT RE: EPIC’S REQUEST FOR ADDITIONAL IN-HOUSE COUNSEL PURSUANT TO THE PROTECTIVE ORDER
                                           Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD
              Case 3:20-cv-05671-JD Document 158 Filed 07/30/21 Page 9 of 11




 1                  Epic’s complaints of the pace of the case, the breadth of legal issues beyond this

 2   litigation that its Designated House Counsel are handling, and Designated House Counsel’s ability

 3   “to commit the time” to being in depositions are self-inflicted. These are not reasons to modify a

 4   PO that Epic stipulated with full knowledge of the pace and scope of the litigation. In negotiating

 5   the PO, Google agreed to allow for two Designated House Counsel (despite only wanting one),

 6   but could not ultimately get any further assurances about a Designated House Counsel’s duties and

 7   responsibilities beyond a Party’s assurances that “the Designated House Counsel’s current and

 8   foreseeable future primary job duties and responsibilities” do not involve any competitive decision

 9   making. See PO, ¶ 7.3(b)(iv)(2). As Epic’s own cases acknowledge:

10                   although an attorney may very well have good intentions, he cannot
                     reasonably be expected to ‘lock-up trade secrets in his mind, safe from
11                   inadvertent disclosure to his employer’ because knowledge of the
                     information would put the attorney ‘in the untenable position of having
12                   to refuse his employer legal advice on a host of contract, employment,
13                   and competitive marketing decisions lest he improperly or indirectly
                     reveal the trade secrets.
14
     Alza, 2004 WL 7339748, at *3 (citing Brown Bag, 960 F.2d at 1471); see also Nazomi Commc’ns,
15
     2002 WL 32831822, at *2. And this Court acknowledged the commonsense issue that “as you
16
     add people, the odds that somebody is going to leave goes up…. [I]t’s just the nature of the
17
     business.” Jul. 22, 2021 Case Management Conference Tr. 26:3-5.
18
                    For these reasons, Google respectfully asks the Court to maintain the PO that was
19
     carefully negotiated and entered as an Order of the Court. The percentage of HC-AEO documents
20
     is small compared to the overall production, and Epic’s ability to litigate is not prejudiced by the
21
     current access rules limiting disclosure to its team of outside counsel and its two Designated House
22
     Counsel. As stated during the July 22 status conference, Google is willing to permit Epic to change
23
     Designated House Counsel to the extent an already-designated House Counsel is no longer
24
     available to participate in the management of this litigation, or if another in-house counsel who
25
     qualifies under the terms of the existing PO can devote more time and attention to this matter.
26

27

28
                                                       9
      JOINT STATEMENT RE: EPIC’S REQUEST FOR ADDITIONAL IN-HOUSE COUNSEL PURSUANT TO THE PROTECTIVE ORDER
                                        Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD
            Case 3:20-cv-05671-JD Document 158 Filed 07/30/21 Page 10 of 11




     Dated: July 29, 2021                         CRAVATH, SWAINE & MOORE LLP
 1                                                  Christine Varney (pro hac vice)
 2                                                  Katherine B. Forrest (pro hac vice)
                                                    Darin P. McAtee (pro hac vice)
 3                                                  Gary A. Bornstein (pro hac vice)
                                                    Timothy G. Cameron (pro hac vice)
 4                                                  Yonatan Even (pro hac vice)
                                                    Lauren A. Moskowitz (pro hac vice)
 5
                                                    Omid H. Nasab (pro hac vice)
 6                                                  Justin C. Clarke (pro hac vice)
                                                    M. Brent Byars (pro hac vice)
 7
                                                  FAEGRE DRINKER BIDDLE & REATH LLP
 8                                                  Paul J. Riehle (SBN 115199)
 9                                                Respectfully submitted,
10
                                                  By:     /s/ Yonatan Even
11                                                        Yonatan Even

12                                                        Counsel for Plaintiff Epic Games, Inc.
13

14   Dated: July 29, 2021                         MORGAN, LEWIS & BOCKIUS LLP
                                                    Brian C. Rocca
15                                                  Sujal J. Shah
                                                    Michelle Park Chiu
16                                                  Minna L. Naranjo
                                                    Rishi P. Satia
17

18
                                                  Respectfully submitted,
19
                                                  By:     /s/ Brian C. Rocca
20                                                        Brian C. Rocca
21
                                                  Counsel for Defendants Google LLC et al.
22

23

24

25

26

27

28
                                                     10
     JOINT STATEMENT RE: EPIC’S REQUEST FOR ADDITIONAL IN-HOUSE COUNSEL PURSUANT TO THE PROTECTIVE ORDER
                                       Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD
             Case 3:20-cv-05671-JD Document 158 Filed 07/30/21 Page 11 of 11




                                        E-FILING ATTESTATION
 1

 2                  I, Yonatan Even, am the ECF User whose ID and password are being used to file
 3   this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the
 4   signatories identified above has concurred in this filing.
 5
                                                             /s/ Yonatan Even
 6                                                          Yonatan Even
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      11
      JOINT STATEMENT RE: EPIC’S REQUEST FOR ADDITIONAL IN-HOUSE COUNSEL PURSUANT TO THE PROTECTIVE ORDER
                                        Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD
